Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 6, 2020

                                      No. 04-19-00812-CV

                                           Ken Kinsey,
                                            Appellant

                                                 v.

                                AL GLOBAL SERVICES, LLC,
                                        Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI22581
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER


        After this court granted three extensions totaling fifty (50) days, appellee’s brief in this
appeal was due on April 2, 2020. On April 3, 2020, appellee filed a brief, a fourth unopposed
motion for a one-day extension of time to file the brief, and an unopposed motion for leave to
file a brief exceeding the word count limit by 5,932 words. The motions are GRANTED. It is
ORDERED that appellee’s brief filed April 3, 2020 is accepted as filed.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2020.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court